      Case 3:20-cv-05980-LC-HTC Document 1163 Filed 05/21/21 Page 1 of 40




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

    IN RE SKANSKA USA CIVIL
    SOUTHEAST INC. AND
    SKANSKA USA, INC. AS
    OWNERS OF THE BARGE KS                    ADMIRALTY RULE 9(H)
    5531, PRAYING FOR
    EXONERATION FROM OR                       CIVIL ACTION NO.
    LIMITATION OF LIABILITY                   3:20-CV-05980 – RV / MJF

    FIRST AMENDED MASTER                      SENIOR DISTRICT JUDGE
    CLAIM OF DIRECT                           LACEY COLLIER
    PROPERTY DAMAGE

               CLAIMANTS.

FIRST AMENDED MASTER CLAIM OF DIRECT PROPERTY DAMAGE
 WITH RESERVATION OF RIGHTS TO PROCEED IN STATE COURT

       COME NOW, Claimants who specifically reserve all rights to pursue all

available claims in state court for resolution of any and all issues beyond the

exclusive jurisdiction of this Honorable Court in admiralty, and for their Claims

against a Construction Barge1 or Barges and the alleged owner of the purported




1
  The specific barge or barges that impacted Claimants’ property is/are identified in
each subsequently filed Claimant’s Short Form Joinder. Paragraph 10, below, lists
those construction barges identified by Skanska. This First Amended Master Claim
contains an amended table which adds those barges that were made the subject of
Skanska’s March 26, 2021 filings in 3:21-CV-0521, 3:21-CV-0523, 3:21-CV-
0524, 3:21-CV-0525, 3:21-CV-0526 and 3:21-CV-0527.
    Case 3:20-cv-05980-LC-HTC Document 1163 Filed 05/21/21 Page 2 of 40




vessels, Skanska USA Civil Southeast, Inc., and Skanska USA, Inc., hereinafter

(“Skanska”) and aver:

                     FIRST AMENDED MASTER CLAIM

      AND NOW, specifically reserving all defenses asserted herein, including,

without limitation, Claimants’ rights to pursue their claims in state court pursuant to

the Savings to Suitors Clause, 28 U.S.C. §1333, and/or all state law remedies,

Claimants file these Claims in the Consolidated action for Exoneration from and/or

Limitation of Liability, and states the following:

                                    Introduction

      1.     This is a First Amended Master Claim that incorporates by reference

the individual Short Form Joinder filings made by each Claimant or Claimants.

Those details set forth in the Short Form Joinder are incorporated herein by reference

as if set forth in full in this First Amended Master Claim. This First Amended Master

Claim, because it will be joined by multiple Claimants, will refer to Claimants,

plural, even where the Short Form Joinder may be filed by a single Claimant. This

First Amended Master Claim adopts and incorporates all those short form joinder

forms filed on behalf of direct property damage claimants.

      2.     This Claim is filed by property owners whose property was impacted

and damaged by Skanska’s un-crewed and unpowered construction barges. These

construction barges, owned and used by Skanska for the sole purpose of constructing
    Case 3:20-cv-05980-LC-HTC Document 1163 Filed 05/21/21 Page 3 of 40




the new Pensacola Bay Bridge, were allowed to remain exposed to a slow moving

but strong hurricane despite Skanska’s obligation to secure its construction barges.

Of the 55 total un-crewed and unpowered construction barges staged around this

construction site, at least 28 broke free and 23 were pushed by the forces of wind

and waves to all points around the compass from the bridge construction sites and

either struck structures or ultimately ran aground in the Pensacola and Escambia Bay

area2. Six barges were not identified originally as having been involved in any claim,

however, since the consolidation of this matter under the lead case, 3:20-CV-5980,

Skanska has identified additional barges that were driven from where they were

located before the storm. These additional barges, M8030, M8015, KS1451, M8034,

450020 and 471206, were made the subject of six additional complaints filed as

made the subject of Skanska’s March 26, 2021 filings in 3:21-CV-0521, 3:21-CV-

0523,   3:21-CV-0524,      3:21-CV-0525,      3:21-CV-0526       and   3:21-CV-0527

respectively. Although Skanska has not made any assertion that these barges left the

vicinity of the bridge or the fishing pier these are incorporated in this First Amended

Master Complaint in the event that later revealed facts establish a direct property

damage connection. Of the total 28 barges, one or more of these construction barges,

rammed into and damaged the claimants’ property. Claimants seek compensation



2
 [Doc 59-2] Emergency Field Authorization, Field Authorization Number:
0324977-014-EE/17, October 20, 2020.
    Case 3:20-cv-05980-LC-HTC Document 1163 Filed 05/21/21 Page 4 of 40




from Skanska for that damage. Skanska seeks to avoid or limit their liability by

taking refuge in a provision of Admiralty law that would exonerate their clear

liability or limit the claimants’ recovery. Claimants assert that Skanska was so

directly involved in the negligence and conscious disregard and inaction that caused

Claimants’ damage that Skanska is not entitled to the exoneration and limitation they

seek and Skanska must wholly compensate Claimants for the damages they have

suffered.

      3.     The Pensacola area has been battered by tropical weather since its

founding. On September 19, 1559, just weeks after Don Tristan de Luna y Arellano

established Pensacola as the first European settlement in the continental United

States, a hurricane decimated his settlement. Since the advent of named tropical

storms and hurricanes, Pensacola has found itself within or affected by the following

storms: Baker, Florence, Flossy, Debbie, Irene, Hilda, Ethel, Eloise, Frederic, Elena,

Juan, Alberto, Erin, Opal, Danny, Helene, Barry, Hanna, Ivan, Arlene, Dennis, Ida,

Cindy, Nate, Gordon, Michael, and Cristobal. Don Tristan de Luna did not have

access to modern weather forecasting; Skanska did, yet they chose to ignore it. 461

years after the hurricane that destroyed de Luna’s settlement, and exactly 16 years

after Hurricane Ivan, Hurricane Sally brought yet another wave of destruction to

Pensacola. However, this time, the destructive forces of the September 16, 2020,

Hurricane Sally were exacerbated by the negligence and gross negligence of
     Case 3:20-cv-05980-LC-HTC Document 1163 Filed 05/21/21 Page 5 of 40




Skanska. Now Skanska seeks exoneration from the consequences of, and limitation

to their own liability and the damages associated with their own corporate negligence

and gross negligence. The Claimants oppose Skanska’s attempts and make these

claims to recover the full measure of their own economic damages.

      4.     Claimants own property located on Pensacola Bay, Escambia Bay, or

surrounding waters. This property is located at the address or coordinates described

and set forth in the Short Form Joinder filed by each Claimant. These claimants have

suffered direct injury to their property and the improvements thereon. This injury

has caused them to suffer economic damages including but not limited to, repair

costs, loss of use, diminution in value and other related consequential damages.

Claimants have submitted short form joinders into the Court’s master docket (3:20-

CV-05980 – RV / MJF), wherein each claimant sets forth specific information about

their respective losses due to the impact on Claimant’s property of Skanska’s

runaway construction barge and associated equipment.

      5.     Skanska USA Civil Southeast Inc. (“Skanska Southeast”) has its

headquarters at 295 Bendix Rd., Suite 400, Virginia Beach, VA 23452, with its

principal place of business located at 2600 Maitland Center Parkway, Suite 250,

Maitland, Florida 32751. It is registered to do business in the state of Florida, and its

registered agent is located at Corporation Service Company, 1201 Hays Street,

Tallahassee, Florida 32301.
    Case 3:20-cv-05980-LC-HTC Document 1163 Filed 05/21/21 Page 6 of 40




      6.    Skanska USA, Inc., owns 100% of the stock of Skanska USA Civil,

Inc., Skanska USA Civil Inc., owns 100% of the stock of Skanska USA Civil

Southeast Inc. (collectively “Skanska”).

      7.    At the time of the incident, Skanska was engaged in the construction of

the Pensacola Bay Bridge. The construction barges that caused the damage to

Claimants’ Property were owned by Skanska and were being used by Skanska in

connection with the construction of the Pensacola Bay Bridge.

      8.    Skanska regularly conducts business within Florida, and is engaged in

substantial activity within Florida, including the design and construction of the

Pensacola Bay Bridge.

                            The Construction Barges

      9.    Skanska owns multiple, unpowered and un-crewed construction barges

used solely or repurposed as work platforms used for construction-related purposes

on the Pensacola Bay Bridge Project, including the construction barges that damaged

the Claimants’ property. Skanska used these construction barges as work platforms

to stage construction equipment and to support construction tasks on the bridge

project. These construction barge work platforms were not “vessels” as that term

applies to 46 USC § 30505 of the Limitation of Shipowners’ Liability Act and

Supplemental Rule F.

      10.   Skanska, as the owner, has identified, through the filing of several
    Case 3:20-cv-05980-LC-HTC Document 1163 Filed 05/21/21 Page 7 of 40




Complaints for Exoneration from or Limitation of Liability, 28 construction barges

that were used in the Pensacola Bay Bridge construction project and that were then

involved in allisions with the Pensacola Bay Bridge, Escambia County Fishing Pier

and surrounding public, private and Federal property. These construction barges and

their associated original Skanska Exoneration and Limitation filing are listed below:

             Type of Claim         Barge #                Case
                Bridge             KS 5531            3:20-cv-5980
                Bridge              460007           3:20-CV-5981
                Bridge             CBR 758           3:20-RV-5982
                Bridge             KS 6011           3:20-CV-5983
              Unknown3              450020           3:21-CV-00526
                Direct             KS 6010           3:20-CV-5984
                Direct              470037           3:21-CV-0044
                Direct             M 8026            3:21-CV-0045
                Direct             KS 1453           3:21-CV-0047
                Direct             KS 4004           3:21-CV-0048
                Direct             KS 4015           3:21-CV-0050
                Direct             KS 5533           3:21-CV-0051
                Direct              460005           3:21-CV-0052
                Direct              470027           3:21-CV-0053
                Direct             KS 6013           3:21-CV-0054
                Direct              471205           3:21-CV-0055



3
  The March 26, 2021 Exoneration and Limitation Complaints by Skanska [Cases
521-527] were not originally consolidated under the lead case, 3:21-CV-5980,
pursuant to this Court’s Order consolidating all claims. This First Amended
Master Claim of Direct Property Damage is filed, in part, to incorporate the claims
of any claimants who may assert a claim based on damage arising from those
barges listed in those subsequently filed complaints. Upon information and belief
these barges are believed to have caused damage to the fishing pier and the bridge.
However, Skanska has not identified any specific point of impact, notice or
claimants.
     Case 3:20-cv-05980-LC-HTC Document 1163 Filed 05/21/21 Page 8 of 40




                  Direct           M8002            3:21-CV-00564
                  Direct          M 8021            3:21-CV-00575
                  Direct           U 1511           3:21-CV-0058
                  Direct           U 1506           3:21-CV-0060
                  Direct           U 1505           3:21-CV-0061
                  Direct          M 8033            3:21-CV-00626
                  Direct          MCD 360           3:21-CV-0063
                 Unknown           M8030            3:21-CV-0521
                 Unknown           M8015            3:21-CV-0523
                 Unknown          KS 1451           3:21-CV-0524
                 Unknown           M8034            3:21-CV-0525
                 Unknown           471206           3:21-CV-0527



        The Construction Project to Replace the Pensacola Bay Bridge

      11.    United States Route 98 (US 98), the longest US road in Florida, is an

east-west United States highway that was originally established in 1933 as a route

between Pensacola and Apalachicola, Florida. Since 1933 it has been extended

significantly.   At the time of these events, US 98 extended from Meadville,

Mississippi in the west, to Palm Beach, Florida in the east. The overwhelming

majority of the 964-mile-long US 98 is built on dry land.



4
  The Skanska Exoneration and Limitation Complaint at 3:21-CV-00056 [Doc. 1]
lists Barge KS 6013, however, the three attachments [Doc. 1-1, 1-2 and 1-3]
concern Barge M 8002.
5
  The Skanska Exoneration and Limitation Complaint at 3:21-CV-00057 omits
Brown and Adams as potential claimants impacted by Barge M 8021, however, it
is believed the Brown and Adams claimants were impacted by Barge M8021.
6
  The Skanska Exoneration and Limitation Complaint at 3:21-CV-00062 includes
Brown and Adams as potential claimants impacted by Barge M 8033, however, it
is believed the Brown and Adams claimants were impacted by Barge M8021.
    Case 3:20-cv-05980-LC-HTC Document 1163 Filed 05/21/21 Page 9 of 40




        12.    Approximately 3 miles of US 98 (concurrently known as State Road

289) traverses Pensacola Bay between Bayfront Parkway in Pensacola, Florida and

FairPoint Peninsula in Gulf Breeze, Florida. US 98 is the sole, direct connection for

traffic between the cities of Pensacola and Gulf Breeze.

        13.    Before 1931 there was no bridge connecting Pensacola and Gulf

Breeze. The original three-mile Thomas A Johnson Bridge, a narrow, two lane

structure, was opened on June 13, 1931. This bridge was replaced by the Sen. Phillip

D. Beall, Sr., Bridge, a single, wider, four lane structure on October 31, 1960. This

bridge carried four lanes of US 98 motor vehicle traffic across Pensacola Bay for six

decades.

        14.    At the time of these events, Skanska was engaged in a construction

project to replace this three-mile bridge and had, in fact, opened a new, single span

containing 4 lanes of two-way motor vehicle traffic and one pedestrian/bicycle path.

Skanska then began the demolition of the sixty-year-old Beall bridge and all direct

traffic between Pensacola and Gulf Breeze became dependent upon this newly built

span.

        15.    This bridge replacement project was undertaken to maintain the free

flow of motor vehicle, pedestrian and bicycle traffic between Pensacola and Gulf

Breeze.       Skanska used construction barges to support the construction and

demolition activities required by the bridge replacement construction project and the
    Case 3:20-cv-05980-LC-HTC Document 1163 Filed 05/21/21 Page 10 of 40




use of these construction barges bears no relationship to traditional maritime activity.

When referring to Skanska’s loose construction barges impacting private property,

FDOT’s engineer explained:

      This would have been the result of barges from an active construction
      project. I’m copying the construction project team so they can address
      with the citizen.
See Sept. 17, 2020 Email from FDOT to Project CEI, ex. 1 to Claimants’ Reply in

Support of Motion to Dismiss. [Doc. 51-1, pg. 2-3]

                                   Claim Synopsis

      16.    Claimants suffered direct property damage after Claimants’ property

was struck by one or more of Skanska’s unpowered construction barges. Skanska’s

negligence in failing to remove and/or secure its construction barges prior to the

arrival of the storm conditions associated with Hurricane Sally caused this injury. At

all material times, Skanska knew or should have known that failing to secure or

move its construction barges from the Pensacola Bay Bridge construction site before

Hurricane Sally approached the local coastline and ultimately made landfall on

September 16, 2020 posed an unreasonable risk of damage and destruction to the

surrounding communities, governments and citizens of Escambia and Santa Rosa

County, Florida, and the United States of America including Claimants.

      17.    Claimants seek recovery for all damages recoverable under applicable

law, including but not limited to repair costs, loss of use, diminution in value and
    Case 3:20-cv-05980-LC-HTC Document 1163 Filed 05/21/21 Page 11 of 40




other related consequential damage and incidental expenses they otherwise would

not have incurred. Claimants also seek attorney’s fees and costs.

      18.    Florida law applies to this case. Under Florida’s “significant

relationship test,” courts apply the tort law of the state that has the most significant

relationship to the cause of action. In this case, the cause of action arose in, and

Claimants are citizens of, the state of Florida. Skanska’s conduct at the center of

Claimants’ cause of action relates to the construction of a new bridge and the

destruction of an existing bridge comprising the central transportation artery and

hurricane route for the Pensacola, Florida region that was built pursuant to a contract

between a Florida-based construction firm and a Florida agency.

                    COMMON FACTUAL ALLEGATIONS

                  The Construction Project and Skanska’s Duty

      19.    The Florida Department of Transportation, FDOT, oversees, among

other things, the construction of roads and bridges in the state of Florida.

      20.    On July 29, 2016, Skanska was awarded the construction contract by

FDOT to build and design the new bridge over Pensacola Bay. The project consists

of two separate bridge spans standing side by side.

      21.    Skanska began construction on the bridge project on or about

September 19, 2016. The project site was not limited to the portion of the Pensacola

Bay Bridge over the bay. In fact, the project site traversed over land across portions
    Case 3:20-cv-05980-LC-HTC Document 1163 Filed 05/21/21 Page 12 of 40




of Gregory Street, Bayfront Parkway, and 17th Avenue in Pensacola as well as Gulf

Breeze Parkway in Gulf Breeze.

      22.   FDOT entrusted Skanska with every aspect of this project. As set forth

in the Design Build Specifications, published on March 8, 2016, pg. 74-75, Skanska,

as the contractor, agreed to take charge and custody of the work, and take every

necessary precaution against damage to the work, by the action of the elements or

from any other cause whatsoever, until the Department’s final acceptance of the

work. Skanska contracted to rebuild, repair, restore, and make good, all damage to

any portion of the work occasioned by any of the above causes before final

acceptance of the Contract.

      23.   Skanska agreed to:

      . . . provide all safeguards, safety devises, and protective equipment and
      take any other needed actions as it determines, or as the contracting
      officer may determine, to be reasonably necessary to protect the life and
      health of employees on the job and the safety of the public and to protect
      property in connection with the performance of the work covered by
      the contract.

See Executed FDOT Contract at pg. 76, ex. 4 to Claimants’ Reply in Support of

Motion to Dismiss, [Doc. 51-5, p. 77]

      24.   In or around September 2019, Skanska completed the western

(“southbound”) segment of the bridge project and two lanes of traffic were able to

move across the bridge heading both north and south by sharing this segment.

      25.   Upon completion and activation of the western segment in a temporary
    Case 3:20-cv-05980-LC-HTC Document 1163 Filed 05/21/21 Page 13 of 40




two-way configuration, Skanska began demolishing the existing, and up until that

instant, operational, Pensacola Bay Bridge in order to build the new eastern

(“northbound”) segment.

      26.    To facilitate demolishing the old bridge and building the eastern

(“northbound”) segment of the bridge, Skanska utilized approximately 55 floating

work platforms to hold equipment and materials for construction. These included

the Skanska owned construction barge or barges listed in Paragraph 10 above and

that are separately set forth in Claimant’s Short Form Joinder.

      27.    The Final Request for Proposal, at p. 63, from FDOT required the

Design-Build Firm, here Skanska, to submit an Incident Management Plan that

included “emergency preparedness and recovery plans as well as traffic management

and evacuation due to hurricanes, tropical storms, fires, winter/ice system and other

events.” Skanska prepared an incident management plan required by FDOT that

was specific to tropical weather systems, like the one that became Hurricane Sally,

which Skanska titled “Hurricane Preparedness Work Plan.” [Doc. 16-1, pp. 2-16]

      28.    The Hurricane Preparedness Work Plan included the construction

barges that Skanska was using as floating work platforms from which Skanska and

its employees and/or contract workers conducted construction activities. The Plan

required Skanska personnel to secure the project site that is, the Pensacola Bay

Bridge, and secure all marine based equipment, including the construction barges,
    Case 3:20-cv-05980-LC-HTC Document 1163 Filed 05/21/21 Page 14 of 40




to safe harbor.

        29.   Under the Plan, there were four conditions that required different

actions to be taken by Skanska personnel in the event of a tropical weather system.

As Hurricane Sally approached, Condition Three became the applicable condition.

Under Condition Three (which is specified as sustained winds of 50 knots or 58 mph

or greater expected within 72 hours/3 days), Skanska was to cease all routine

activities which might interfere with securing operations, commence securing and

stow all gear and portable equipment, begin to secure any cranes on site, and move

all construction barge mounted cranes and material barges to the East Bay. No part

of the Plan called for the construction barges to be secured near the construction site.

As Hurricane Sally approached Pensacola, Skanska failed to follow this Plan,

choosing instead to continue working as late as Monday, September 14, 2020.

        30.   Skanska kept its construction barges on site during this time to allow it

to continue the bridge construction work. Skanska made the decision not to navigate

these construction barges upon the navigable waters of Pensacola and Escambia Bay

to a safe site for securing despite the requirements of the Hurricane Preparedness

Plan.

              The Evolution of Tropical Storm and Hurricane Sally

        31.   A tropical wave/disturbance organized into Tropical Depression 19

over the extreme northwest Bahamas about 80 miles east-southeast of Miami during
    Case 3:20-cv-05980-LC-HTC Document 1163 Filed 05/21/21 Page 15 of 40




the late afternoon of Friday, September 11th, 2020. The system then crossed the

extreme southern end of the Florida Peninsula Friday night (across the Everglades)

emerging into the Gulf of Mexico around Marco Island, FL early Saturday morning

September 12, 2020. By 2:00 PM EDT that afternoon the depression was upgraded

to Tropical Storm Sally. Computer models were already indicating Sally would

intensify into a significant hurricane and pose a major threat to the northern Gulf of

Mexico. A Hurricane Watch was issued at 5:00 PM Saturday by the National

Hurricane Center (NHC) for a swath of the Gulf Coast from southeast Louisiana to

the Florida Panhandle. 7

      32.    Upon discovering a tropical depression or tropical storm, the NHC

issues public advisories every three hours throughout each 24-hour period.

      33.    On the afternoon of Friday, September 11th, the NHC published a

model of potential paths then-Tropical Depression Nineteen could take. Nearly

every potential path would have subjected Pensacola to at least some level of

tropical-storm winds.

      34.    At or around 11:00 p.m. on Friday, September 11th, the NHC issued a

storm track projection showing that Tropical Depression Nineteen could impact a


7
 The weather forecast information contained in this and subsequent paragraphs was
obtained from the National Hurricane Center with the National Oceanic and
Atmospheric         Administration          (“NOAA”),           located        at
https://www.nhc.noaa.gov/archive/2020/SALLY.shtml.
    Case 3:20-cv-05980-LC-HTC Document 1163 Filed 05/21/21 Page 16 of 40




portion of the Florida Panhandle. Skanska knew or should have known of this

forecast.

      35.   As of 2:00 p.m. on Saturday, September 12th, Tropical Depression

Nineteen had strengthened into Tropical Storm Sally—the eighteenth named storm

of the 2020 hurricane season. At that time, Tropical Storm Sally was located

approximately 35 miles southeast of Naples, Florida.

      36.   As of 5:00 p.m. on Saturday, September 12th, a tropical storm watch

was extended westward from the Okaloosa/Walton County Line to the

Alabama/Florida Border.

      37.   As of 2:00 p.m. on Sunday, September 13th, Skanska had knowledge

of the likelihood of hurricane-force winds that would impact the northern Gulf Coast

region, including the Florida Panhandle. Skanska took no action to secure its

construction barges, and it even continued working on the Pensacola Bay Bridge.

      38.   At or around 10:08 p.m. on Sunday, September 13th, the NHC released

a model showing the projected path Tropical Storm Sally was likely to take. This

model showed Pensacola, Florida within the cone of uncertainty.

      39.   As Tropical Storm Sally moved westward across the very warm waters

of the Gulf of Mexico it slowly gathered additional organization and intensity

Saturday and Sunday, becoming Hurricane Sally at 11:00 AM the morning of

Monday, September 14th about 175 miles southwest of Pensacola. It then meandered
    Case 3:20-cv-05980-LC-HTC Document 1163 Filed 05/21/21 Page 17 of 40




erratically over the next 24 hours in the Gulf waters southeast of the mouth of the

Mississippi River (south of Mobile, AL) before settling on a track to the northeast

heading toward the coastline between Mobile Bay and Pensacola. Computer models

had anticipated this turn to the right and a Hurricane Warning was issued for the

Pensacola area, including all of Pensacola Bay, at 4:00 PM CDT Monday afternoon.

      40.    Hurricane Sally intensified to Category Two status with peak sustained

winds of 100 MPH at 4:00 PM Monday. The storm fluctuated in intensity (dropping

back to Cat 1 strength at 1:00 AM Tuesday morning September 15 and weakening

down to 80 MPH peak sustained winds by the afternoon) while meandering

erratically (moving at 3 MPH or less) Monday evening and through the morning of

Tuesday September 15th before making a final turn to the right in the early afternoon

and settling on a very slow (2 MPH) northeasterly track toward the coast by 4:00

PM on Tuesday afternoon. In spite of the erratic movement, computer model forecast

guidance remained consistent in predicting landfall just west of Pensacola and NHC

kept Pensacola within the Hurricane Warning the entire time.

      41.    As of 4:00 p.m. on Monday, September 14th, the NHC issued a public

advisory notification, stating that Hurricane Sally had strengthened, and that life-

threatening storm surge, hurricane-force winds, and flash flooding was likely along

portions of the northern Gulf Coast starting Monday evening and continuing

Tuesday.
    Case 3:20-cv-05980-LC-HTC Document 1163 Filed 05/21/21 Page 18 of 40




 Skanska’s Senior Executives Failed to Appropriately Respond to the Danger

       42.   Notwithstanding these warnings, and in direct violation of the guidance

and direction set forth in the Hurricane Preparedness Work Plan, on Sunday,

September 13th Skanska continued to work on the bridge from 7:30 a.m. to 2:49

p.m.

       43.   As of 2:00 p.m. on Sunday, September 13th, Tropical Storm Sally had

traveled north, and the NHC advised that life-threatening storm surge, hurricane-

force winds, and heavy rainfall [was] expected along portions of the northern Gulf

Coast starting on Monday. The next day, on September 14, 2020, Skanska Project

Executive, Thomas J. DeMarco, wrote in a letter [Doc. 16-2, p. 2] to Brett Pielstick,

P.E. of Eisman & Russo, that on September 13th, 2020, the National Weather Service

issued a Tropical Storm Warning for the project area due to potential Tropical Storm

Sally. The Skanska Project Executive’s letter was sent in order to serve as Skanska’s

preliminary request for an extension of Contract Time and additional compensation

for additional costs incurred due to the expected delay that was sure to result from

the anticipated impact of the storm. Despite acknowledging in this letter that any

time the Project is within the potential path of a tropical storm, advance preparations

are required in order to secure material and equipment, Skanska failed to take the

necessary and mandated actions necessary to secure that same material and

equipment. By Skanska’s own Project Executive’s account, written before the storm,
    Case 3:20-cv-05980-LC-HTC Document 1163 Filed 05/21/21 Page 19 of 40




the responsibility, duty, and subsequent failure, to secure the bridge construction

equipment always fell within Skanska’s knowledge and privity. In other words,

while Skanska’s leadership found the time to request additional money and time to

prepare for Hurricane Sally, they failed to undertake that necessary preparation.

      44.    The decision not to move the construction barges was made by

Skanska’s shoreside senior executives.

      45.    FDOT instructed Skanska to shut down and prepare for Hurricane Sally

more than three days before the storm made landfall, an instruction that Skanska

failed to adhere to adequately or at all.

      46.    Throughout the weekend of Friday, September 12th and up to the

morning of Monday, September 14th, Skanska conducted business as usual

construction operations on the Pensacola Bay Bridge. Despite its Hurricane

Preparedness Plan, Skanska had not initiated the action necessary to relocate any of

its 55 construction barges from the construction site.       These un-crewed and

unpowered construction barges were left in place as Hurricane Sally crawled

westward, deeper into the Gulf of Mexico and toward Pensacola.

       Skanska Knew or Reasonably Should Have Known of the Danger

      47.    Skanska’s own Hurricane Preparedness Work Plan [Doc. 16-1, p. 3]

provided a recitation of general hurricane information including: “Beyond the eye,

counterclockwise winds bring destruction to coastlines and islands in their erratic
    Case 3:20-cv-05980-LC-HTC Document 1163 Filed 05/21/21 Page 20 of 40




path. The position of the storm given by the National Hurricane Center is always the

eye of the storm. High winds and heavy rain may extend up to 200 miles from the

eye. Hazardous conditions may arrive 6-10 hours before the eye makes landfall.”

      48.    Skanska’s own Hurricane Preparedness Work Plan [Doc. 16-1, p. 7]

expressly addressed “Cranes Barges / Material Barges and Heavy Weather

Mooring.” This plan addressed the “time needed to move major barges” and

emphasized that “30 hours at a minimum needs to be dedicated to moving the

material barges and crane barges to the hurricane location in the East Bay” and

provided a chart that described the number of tugboats and time needed to move

specific types of construction barges.

      49.    In terms of track, Sally was a very well forecast hurricane. As early as

Saturday afternoon September 12th, 84 hours prior to landfall, the Pensacola area

was either directly adjacent to or within a Tropical Storm Watch or Hurricane Watch

area. By Monday morning at 10:00 AM, 43 hours prior to landfall, the Watch was

upgraded to a Hurricane Warning.         Forecasters watching the weather system

consistently predicted that the Sally weather system would, at some point in its

westward travel, make a turn to the north. As the storm approached the central Gulf

Coast, its movement slowed to a crawl and became erratic for a time and nearly

stalled southeast of the mouth of the Mississippi River. On Monday and early

Tuesday, NHC Forecasters were confident that computer model guidance showing
    Case 3:20-cv-05980-LC-HTC Document 1163 Filed 05/21/21 Page 21 of 40




a turn to the right would occur, moving the storm toward the Alabama coast just

west of Pensacola. The very slow movement of Sally, less than 3 MPH, for the three

days prior to landfall provided additional time for residents of the Florida Panhandle

to prepare.    This same preparation time reprieve was afforded Skanska, but

Skanska’s senior leadership chose to ignore the looming threat in favor of continued

work and pursuit of profits.

      50.     Rather than implement the Hurricane Preparedness Work Plan mandate

to “secure all marine based equipment to safe harbor [Doc. 16-1, p. 3],” Skanska’s

senior leadership deliberately chose to leave its construction equipment—including

55 construction barges—in the vicinity of the Pensacola Bay Bridge prior to and

during Hurricane Sally. Consequently, Skanska’s construction equipment, including

construction barges, allided with and damaged the Claimant’s property.

      51.     Skanska failed to secure its construction barges used in construction of

the Bay Bridge and 28 of Skanska’s 55 work platforms broke free. All 28 of the

loose construction barges (over half the number Skanska employed for the project)

were uncontrolled, unpowered, and propelled by the vagaries of wind and waves

throughout Pensacola Bay and its environs. The shifting wind direction associated

with the counterclockwise spin of Hurricane Sally is evident from the aftermath.

Skanska’s unpowered construction barges were quite literally cast in all directions

and struck shorelines from Naval Air Station Pensacola, to Warrington, to downtown
    Case 3:20-cv-05980-LC-HTC Document 1163 Filed 05/21/21 Page 22 of 40




Pensacola, to Milton, to Bagdad and to Gulf Breeze.

      52.     FDOT has confirmed that Skanska “failed to take adequate precautions

to prevent the damage that resulted from Hurricane Sally.” [Doc 16-3, p. 2] In fact,

FDOT stated that Skanska “had advance knowledge of an approaching hurricane . .

. but did not comply with its own Hurricane Preparedness Plan.”

      53.     Skanska’s failures occurred at the corporate level. Skanska’s Hurricane

Preparedness Work Plan is an emergency response plan submitted by Skanska

Southeast to FDOT as required in the contract between Skanska Southeast and

FDOT.       The decision of Skanska to implement or activate the Hurricane

Preparedness Plan is made by an officer with responsibility over the project whose

position is no lower than vice-president level. The Hurricane Preparedness Plan is

applied project-wide to protect the entire Skanska operation including facilities at

the base of operations, miles from the bridge, regardless of whether any portion of

the site is on or around navigable waterways.

      54.     Skanska, despite having the opportunity to do so, deliberately chose not

to adequately secure, let alone move, its construction barges positioned near the

bridge project.

      55.     Skanska had previously moved its construction barges in preparation

for storm threats. As it had done previously, Skanska could have moved each of its

construction barges before Hurricane Sally made landfall. Skanska knew of possible
    Case 3:20-cv-05980-LC-HTC Document 1163 Filed 05/21/21 Page 23 of 40




tropical storm-force winds (at minimum) beginning, at the earliest, on September

11th, yet it chose to do nothing. Skanska’s Hurricane Preparedness Plan provides

that “each [work platform] only takes two hours to move.” [Doc 16-3, p. 2] Skanska

had ample notice and time to move all of its work platforms to safe harbor.

      56.    Skanska’s own Hurricane Preparedness Work Plan contained plans

that, if followed, should have avoided the destruction of claimant’s property,

including securing “loose materials and equipment prior to the hurricane” and “all

marine based equipment to safe harbor.” [Doc. 16-1, p. 3].

       57. Under the Plan, there were four “conditions” that required different

actions to be taken by Skanska personnel in the event of a tropical weather system.

As Hurricane Sally approached, Condition Three became the applicable condition.

Under Condition Three (which is specified as “[s]ustained winds of 50 knots or 58

mph or greater [winds] expected within 72 hours/3 days”), Skanska was to “[c]ease

all routine activities which might interfere with securing operations,” “[c]ommence

securing and stow all gear and portable equipment,” “[b]egin to secure any cranes

on site,” and for “barge mounted cranes and material barges,” they “will be moved

to the East Bay.” [Doc. 16-1, p. 7] No part of the Plan called for the construction

barges to be secured near the construction site.

      58.    As Hurricane Sally approached Pensacola, Skanska failed to follow this

Plan. In fact, according to an October 22, 2020 Letter sent from FDOT to Skanska,
    Case 3:20-cv-05980-LC-HTC Document 1163 Filed 05/21/21 Page 24 of 40




the Department stated:

      Despite Skanska’s assertions to the contrary, Skanska failed to take
      adequate precautions to prevent the damage that resulted from
      Hurricane Sally, Skanska had advance knowledge of an approaching
      hurricane, but did not comply with its own Hurricane Preparedness
      Plan. The plan provides that each barge only takes 2 hours to move,
      but not all barges were moved or taken to safe harbor after Skanska
      became aware of imminent 58 MPH or greater wind speeds. Records
      from the jobsite show that Skanska was performing work in the area,
      i.e., driving pilings, on Sunday, September 13, 2020 from 7:30 A.M. to
      2:49 P.M. CDT, despite a tropical storm warning being issued that
      morning at 4:00 A.M. Records from the following day show that
      Skanska was finishing work on a footer on State Road 30. [Doc 16-3,
      p. 1]

      59.   In the same October 22, 2020 FDOT letter quoted above, the

Department also set forth its own account of Skanska’s activities that “undermines

Skanska’s assertion that 58 MPH or greater winds were not predicted until 11:11pm

on Tuesday,” [Doc. 16-3, p. 3] adding:

      A review of the advisories show that a tropical storm warning was first
      declared Sunday at 4:00 A.M., with maximum sustained winds of 60
      MPH reported at 10:00 A.M. Instead of moving the barges, Skanska
      chose to continue driving piles and even worked the following day in
      finishing work on a footer on State Road 30.

      By the time the first barge broke loose Tuesday at 6:00 P.M., fifty-six
      (56) hours had elapsed from the first report of maximum sustained
      winds of 60 MPH; thirty-two (32) hours had elapsed from the
      declaration of a hurricane warning 10 miles west of the bridge; and
      twenty-six (26) hours had elapsed from the bridge being included in the
      hurricane warning. Skanska had ample time to properly safe harbor the
      barges. Its own plan reflected a total of 48 hours to move all the barges,
      which would have been accomplished if the barges were moved upon
      the first report of sustained maximum winds of 60 MPH. [Doc. 16-3, p.
      3-4]
    Case 3:20-cv-05980-LC-HTC Document 1163 Filed 05/21/21 Page 25 of 40




      60.    The timeline of event reflects that Skanska decided to continue

construction rather than secure their construction equipment, in blatant disregard of

their Hurricane Preparedness Work Plan.

      61.    In doing so, Skanska made a conscious and deliberate decision to

prioritize avoiding liquidated damage penalties from construction delays well above

ensuring the safety of surrounding property. In fact, Skanska spent preparation time

seeking additional compensation and time as a result of the very storm for which

they failed to prepare.

      62.    Skanska knew or should have known of the crucial need to secure

Skanska construction barges so as to not jeopardize the bridge itself and surrounding

property.

      63.    This is not Skanska’s first encounter with bad weather while

constructing bridges, let alone a hurricane, and Skanska knew of and accepted the

duty and need to take appropriate precautions.

      64.    On September 10, 2017, Hurricane Irma pounded South Florida as it

made landfall in the Florida Keys as a category 4 hurricane. Although not projected

to impact Northwest Florida, Skanska made the decision to move its construction

barges, cranes, and other equipment from the Pensacola Bay Bridge construction site

to “safe haven” locations along Bayou Chico and East Bay on September 7, 2017—

three days before Hurricane Irma was projected to make landfall roughly 733 miles
    Case 3:20-cv-05980-LC-HTC Document 1163 Filed 05/21/21 Page 26 of 40




away from Pensacola, Florida.

       65.    On October 10, 2018, Hurricane Michael made landfall near Panama

City Beach and Mexico Beach, Florida as a category 5 hurricane. Skanska again

made the decision to move its equipment from the Pensacola Bay Bridge

construction site on October 8, 2018 (two days before Hurricane Michael made

landfall), even despite the fact that Pensacola, Florida was not projected to receive a

direct hit.

       66.    These are just two examples of Skanska taking appropriate precautions

after being notified of a potential threat of tropical storm-force or hurricane-force

winds and life-threatening storm surges. These instances demonstrate that Skanska

understood the danger and was more than capable of implementing a hurricane

preparedness plan that preserves the project asset as well as surrounding properties.

       67.    In stark contrast, during Hurricane Sally, Skanska disregarded their

own hurricane preparedness plan and disregarded the widely known and reported

probability that Hurricane Sally would, at the very least, deliver tropical-storm force

winds, if not stronger, to the Florida Panhandle. After all, as early as Friday,

September 11th, five days before Hurricane Sally was expected to make landfall,

Skanska had adequate information to make the decision to move its work platforms

to a “safe-haven,” as it had done in the past. Instead, as a result of Skanska’s

negligence, intentional willful inaction, and deliberate conduct, Claimants’ property
    Case 3:20-cv-05980-LC-HTC Document 1163 Filed 05/21/21 Page 27 of 40




has been damaged.

      68.    These instances leave no doubt that Skanska’s compliance with

FDOT’s mandate to protect the project site and surrounding properties boils down

not to capability or opportunity, but the exercise of will.

      69.    Skanska’s failure to act came from the highest levels of the company

and demonstrate that Skanska’s shoreside executives, exercising their authority with

respect to these Skanska-owned construction barges, failed to act reasonably in the

face of a clear and present danger.

      70.    On September 11, 2020, FDOT denied Skanska’s request for additional

contract time and compensation relative to Hurricane Marco. FDOT had denied

several previous requests for additional contract time and compensation for past

storms due to Skanska’s “failure to submit proper notice,” including Sub-Tropical

Storm Alberto and Tropical Storm Gordon. Skanska’s similar requests relating to

Hurricane Dorian, and Tropical Storms Nestor, Olga, and Cristobal remained

pending for months, if not over a year.

      71.    Despite the fact that Skanska’s own failures to submit proper notice

caused the past rejection and delay of its requests for money and time due to past

storm-related delays, Skanska faced Hurricane Sally with the mindset that it would

not allow any more storm-related delays to impact its business. Therefore, Skanska

made a conscious decision to forego their hurricane preparedness plan. Skanska
    Case 3:20-cv-05980-LC-HTC Document 1163 Filed 05/21/21 Page 28 of 40




gambled that Hurricane Sally would not significantly impact the region or the project

site. If the gamble paid off, Skanska would have minimal, if any, expenses, and no

time lost to preparation that may get denied by FDOT anyway. Skanska’s gamble

left the bridge, fishing pier, and surrounding property owners, individuals and

business unprotected from the massive construction barges, cranes and equipment

left un-crewed at the project site.

      72.    On Monday September 14th, Skanska finally began moving some of its

construction barges from the vicinity of the bridge demonstrating that Skanska

understood, unfortunately too late, the severity of the storm and refuting its claims

that it did not have enough notice to properly safe harbor the construction barges.

By this time, due in large part to the limited number of tugboats and crews needed

to move each unpowered and un-crewed construction barge from the construction

site, along with the worsening weather, this measure was too little, too late.

         Skanska’s Failure to Act Directly Caused Claimants’ Injuries

      73.    On Tuesday, September 15th, at approximately 6:30 a.m., a construction

barge that was being used in the construction of the Pensacola Bay Bridge broke free

from its moorings and struck a fishing pier adjacent to the bridge. A second

construction barge broke free shortly after.

      74.    The same day at approximately 7:30 a.m., a third construction barge

struck the bridge and became lodged beneath the structure. The impact caused
    Case 3:20-cv-05980-LC-HTC Document 1163 Filed 05/21/21 Page 29 of 40




visible damage to the concrete beams that support the bridge, leading to the bridge’s

closure to all traffic. At approximately 4:00 p.m., a fourth construction barge floated

free and through the bridge. A few hours later, at approximately 6:00 pm, a

construction barge broke free and became lodged beneath the bridge. Eventually the

span struck by this platform was lost and fell into the bay.

      75.    As of 8:00 p.m. on Tuesday, September 15th, Hurricane Sally was

located approximately 70 miles southwest of Pensacola, Florida, and it was moving

at a pace of approximately 2 mph.

      76.    Shortly later, at 8:15 p.m., Ed Hudec, a Construction Engineer with the

FDOT, emailed the following message to several Skanska and FDOT Officials,

including Don Fusco, Skanska USA Civil, President & CEO; Thomas Fulton, Vice

President of Operations at Skanska and Project Director for the Pensacola Bay

Bridge Replacement Project; along with Jason Peters, FDOT Director of

Transportation Operations; Phillip Gainer, FDOT District 3 Secretary; and Kevin

Russell, Program Manager, FDOT District 3:

             As I’m sure you [sic] aware the bridge has been struck twice
             today and the fishing pier once due to Skanska barges that have
             broken loose of their moorings/spuds.

             US 98 has been closed since early this AM due to the first barge
             hit. The extent of damage is as of yet undetermined. We need to
             provide answers to the State Secretary’s Office and the
             Governor’s Office as to when the bridge can be reopened to
             traffic.
    Case 3:20-cv-05980-LC-HTC Document 1163 Filed 05/21/21 Page 30 of 40




             As of this minute FDOT has received no assistance from the
             Skanska Team-to help determine the structural adequacy of the
             bridge. The problem arose due to Skanska’s inability to
             properly secure barges or move them to a safe haven. The
             first barge that hit the bridge occurred when the local airport
             registered winds of 29 mph, not exactly tropical force winds.

             This is totally unacceptable!

             FDOT has now paid Skanska for a new bridge but due to
             poor management decisions on Skanska’s part, has a bridge
             with unknown structural deficiencies.

             I am asking Skanska to assist in providing answers to the extent
             of damage, repair procedures and most importantly the
             structural integrity of the damaged structure.

             An expedient answer is of the utmost importance. [Doc. 16-5, p.
             2]

      77.    Later, after 11:00 p.m., a construction barge with a pile driving rig

struck both the replacement bridge and the Escambia County Fishing Pier.

      78.    On Wednesday, September 16th at 4:45 a.m., Hurricane Sally made

landfall near Gulf Shores, Alabama as a Category 2 hurricane with maximum

sustained winds of 105 mph.

      79.    As the center of the storm moved inland across the state line into

northern Escambia County, passing directly north of Pensacola, then moving again

into southern Alabama around Flomaton then Brewton, winds over Pensacola Bay

veered from an east-southeasterly then southeasterly direction before dawn, to

southerly at landfall and finally to a southwesterly direction.
    Case 3:20-cv-05980-LC-HTC Document 1163 Filed 05/21/21 Page 31 of 40




      80.   At some point during this time, additional construction barges broke

free from their moorings near the project site and were pushed by the forces of

Hurricane Sally until they came to strike the Claimants’ property.

      81.   The Claimants’ property suffered tremendous damage as a direct

consequence of Skanska’s negligent decision-making in the days before Hurricane

Sally made landfall.

      82.   The damage to the property was extensive. The specific nature of the

individual Claimant’s property damage as well as the monetary damages flowing

from that property damage is set forth in Claimants’ Short Form Joinder.

      Skanska’s Failures Continued Even After the Passing of the Storm

      83.   On October 19, 2020, Skanska Vice President, Thomas J. Fulton,

executed an Emergency Field Authorization (“EFA”). The EFA was necessary

because “Hurricane Sally ran 23 construction barges aground in the Pensacola and

Escambia Bay area.” That EFA, issued the next day, addressed those areas impacted

by Skanska’s wayward construction barges and specifically authorized Skanska as

follows: “The vessels may be recovered, and the impacted areas shall be restored to

their previous conditions and configurations.”8 It further addressed the potential

need to rebuild impacted structures: “Any structure(s) rebuilt pursuant to this



8
 [Doc 59-2] Emergency Field Authorization, Field Authorization Number:
0324977-014-EE/17, October 20, 2020.
    Case 3:20-cv-05980-LC-HTC Document 1163 Filed 05/21/21 Page 32 of 40




Emergency Field Authorization must comply with all applicable local, state, and

federal building standards, and the requirements of the Federal Emergency

Management Act (FEMA).” The EFA also contemplated the need for “shoreline

stabilization” and set forth the specifications for “rip rap” and “filter cloth.” Finally,

the EFA attached a table listing 23 construction barges and their locations as well as

color pictures of each of the construction barges at the location they were discovered

after the passage of Hurricane Sally.

       84.    While Skanska has recovered their construction barges, they have

abandoned their EFA obligation and made no attempt to restore claimant’s impacted

areas to their previous conditions and configurations, rebuild any structures or even

conduct necessary and vital shoreline stabilization.

                                        COUNT I

                          Claim for the Negligence of
                 Skanska Within Their Privity and/or Knowledge

       85.    Claimants hereby adopt and reallege paragraphs 1-84 of this Claim as

if fully set forth herein.

       86.    Skanska’s negligence in failing to properly secure or move its

construction barges from Pensacola Bay to the designated “safe harbor”—as

provided for in Skanska’s own Hurricane Preparedness Plan—upon being informed

of Hurricane Sally’s likely path directly and proximately caused Claimants’ injuries.
    Case 3:20-cv-05980-LC-HTC Document 1163 Filed 05/21/21 Page 33 of 40




      87.     Specifically, Skanska negligently failed to secure or remove

construction barges before Hurricane Sally made landfall.

      88.     At all relevant times, Skanska was under a duty to the surrounding

property owners, including Claimants, to act with reasonable care in maintaining

safe and proper construction operations and ensuring the security of all equipment.

      89.     Skanska breached this duty by:

         a. Failing to reasonably heed meteorological warnings related to Tropical

            Depression Nineteen, Tropical Storm Sally, and Hurricane Sally;

         b. failing to properly secure its construction barges upon learning of

            Tropical Depression 19, Tropical Storm Sally and Hurricane Sally’s

            projected path;

         c. placing their own corporate profits over safety and directing its

            employees and agents to continue construction well beyond the time

            required for initiation of the Hurricane Preparedness Plan’s timeline for

            evacuation;

         d. instructing their employees and agents to continue construction of the

            bridge well past the reasonable time for initiation of the Hurricane

            Preparedness Plan;

         e. failing to have sufficient corporate resources to accomplish the safe and

            timely activation and completion of the Hurricane Preparedness Plan;
Case 3:20-cv-05980-LC-HTC Document 1163 Filed 05/21/21 Page 34 of 40




    f. failing to devote adequate corporate resources to the safe and timely

     activation of the Hurricane Preparedness Plan;

    g. negligent hiring of managers and officers who placed corporate profits

     over safety;

    h. negligent supervision of their managers and officers;

    i.   termination of crucial subcontractors, including but not limited to

     Atlantic Meridian Contractors, who would have otherwise been employed

     to secure these construction barges;

    j.   negligent retention of managers and officers who placed corporate

     profits over safety;

    k. failing to remove its construction barges, including the construction

     barges that struck Claimants’ property, from Pensacola Bay upon learning

     of Tropical Storm Nineteen’s, Tropical Storm Sally’s and Hurricane

     Sally’s projected path;

    l.   failing to adequately account for the unsecured construction barges,

     including the construction barges that struck Claimants’ property, or

     provide any guidance for how to secure them before causing damage,

    m. failing to employ any mitigating efforts after its construction barges,

     including the construction barges that struck Claimants’ property, became

     unsecured;
    Case 3:20-cv-05980-LC-HTC Document 1163 Filed 05/21/21 Page 35 of 40




            n. failing to prevent foreseeable and preventable damage to the claimant’s

             property;

            o. failure to create, implement, or enforce reasonable policies, procedures,

             or practices for securing, moving, or repositioning of its construction

             barges, including the construction barges that struck Claimants’ property,

             before, during, or after dangerous weather conditions;

            p. failing to have reasonably sufficient personnel and equipment to

             properly secure, move, or reposition its construction barges, including the

             construction barges that struck Claimants’ property; and

            q. failing to warn third parties, including Claimant, of the dangers of the

             unsecured construction barges, including the construction barges that

             struck Claimants’ property.

      90.      Skanska, by and through their officers, managers, and supervising

employees, implemented, condoned, ratified, participated in, and perpetuated these

negligent acts and omissions.

      91.      At all relevant times, Skanska’s construction barges, including the

construction barges that struck Claimants’ property, did not qualify as “seagoing

vessels.”

      92.      Maritime and/or admiralty law does not apply to this action.

      93.      Skanska’s negligence directly caused Claimants’ injuries. But for
    Case 3:20-cv-05980-LC-HTC Document 1163 Filed 05/21/21 Page 36 of 40




Skanska’s negligence in failing to secure or remove their construction barges,

including the construction barges that struck Claimants’ property, Claimant’s

property would not have been damaged, and Claimants would not be subjected to

this unplanned financial burden.

      94.      Skanska’s negligence proximately caused Claimants’ damages, as the

damages were reasonably foreseeable.

      95.      As a direct and proximate result of Skanska’s negligence, Claimants

suffered, and continue to suffer, economic damage including but not limited to loss

of use, repair costs, costs associated with mitigation, costs of temporary measures to

prevent further damage, associated incidental expenses and delay costs, diminution

of value, lost property, and other incidental expenses Claimants otherwise would not

have incurred.

      96.      The aforesaid acts of negligence occurred or were occasioned within

the privity and knowledge of Skanska and their agents, servants, and/or employees.

      97.      Claimants prays that after due proceedings are had that:

            a. The Complaint seeking Exoneration from or Limitation of Liability be

             dismissed and the injunction or restraining order granted in this matter be

             dissolved;

            b. There be judgment rendered herein in favor of Claimants, and against

             Skanska, both jointly and severally, for all damages as are reasonable in
    Case 3:20-cv-05980-LC-HTC Document 1163 Filed 05/21/21 Page 37 of 40




              the premises, together with the maximum legal interest thereon from the

              date of the accident until paid and for all costs of this proceeding;

             c. Claimants be allowed to proceed and prosecute its claim without

              prepayment of costs; and,

             d. For all such other and further relief to which Claimants may be entitled

              under law and in equity.

WHEREFORE, Claimants pray for judgment against Skanska for compensatory

damages, attorney’s fees, and costs, and for any other relief as this Court deems

necessary and appropriate under Florida law.

                                         COUNT 2

                                    Gross Negligence

       98.      Claimants hereby adopt and reallege paragraphs 1-84 of this Complaint

as if fully set forth herein.

       99.      Skanska acted grossly negligent by blatantly jeopardizing the bridge

and surrounding property by making the conscious decision to take no action to

properly secure or remove their construction barges.

       100. Skanska acted grossly negligent when they failed to properly prepare

for Hurricane Sally by securing their construction barges or moving them from

Pensacola Bay. Skanska’s knew or should have known that their failure to undertake

reasonable and prudent measures would probably and most likely result in injury to
    Case 3:20-cv-05980-LC-HTC Document 1163 Filed 05/21/21 Page 38 of 40




persons and property.

      101. Skanska chose profits over safety by gambling that Hurricane Sally

would not impact the Pensacola Bay Bridge Site and by choosing to continue to

engage in construction activities and failing to secure its construction barges.

      102. Skanska knew or reasonably should have known that the approach of

Tropical Storm and then Hurricane Sally represented circumstances constituting an

imminent or clear and present danger amounting to more than normal or usual peril.

      103. Skanska’s failure to act evidenced a conscious disregard of the

consequences.

      104. As a direct and proximate result of Skanska’s gross negligence,

Claimants suffered physical property damage which resulted in loss of use, repair

costs, costs associated with mitigation, costs of temporary measures to prevent

further damage, associated incidental expenses and delay costs, diminution of value,

lost property, and other incidental expenses Claimants otherwise would not have

incurred.

      105. The aforesaid acts of gross negligence occurred or were occasioned

within the privity and knowledge of Petitioners and their agents, servants, and/or

employees.

      WHEREFORE, Claimants pray for judgment against Skanska for punitive

damages, attorney’s fees, and costs, and for any other relief as this Court deems
    Case 3:20-cv-05980-LC-HTC Document 1163 Filed 05/21/21 Page 39 of 40




necessary and appropriate under Florida law.

                 RESERVATION OF RIGHT TO JURY TRIAL

      Claimants hereby expressly reserve their right to proceed to a trial before a

jury in a state court action.

                                       /s/ Thomas F. Gonzalez
                                      THOMAS F. GONZALEZ
                                      FL Bar #173878
                                      tfg@beggslane.com
                                      J. NIXON DANIEL, III
                                      FL Bar # 228761
                                      jnd@beggslane.com
                                      Beggs & Lane, RLLP
                                      501 Commendencia Street
                                      Pensacola, Florida 32502
                                      Office: (850) 432-2451

                                      and

                                      /s/ E. Samuel Geisler
                                      BRYAN F. AYLSTOCK, FL Bar # 78263
                                      E. SAMUEL GEISLER, FL Bar # 83817
                                      Aylstock, Witkin, Kreis & Overholtz, PLLC
                                      17 East Main Street, Second floor
                                      Pensacola, Florida 32502
                                      Office: (850) 202-1010
                                      Fax: (850) 916-7449
                                      Email Service: sgeisler@awkolaw.com
                                                     baylstock@awkolaw.com
                                                     sallyteam@awkolaw.com

                                      and

                                      /s/ Brian H. Barr
                                      Brian H. Barr FL Bar 493041
                                      Emmanuella J. Paulos FL Bar 99010
                                      Levin Papantonio Rafferty Proctor
    Case 3:20-cv-05980-LC-HTC Document 1163 Filed 05/21/21 Page 40 of 40




                                         Buchanan O’Brien Barr & Mougey, P.A.
                                         316 S. Baylen Street, Suite 600
                                         Pensacola, FL 32502
                                         Tel.: (850) 435-7000
                                         bbarr@levinlaw.com
                                         epaulos@levinlaw.com



                          CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 18th day of May 2021, I electronically

filed the foregoing with the Clerk of Court by using the CM/ECF system which will

send a notice of electronic filing to all attorneys of record.



                                         /s/ Thomas F. Gonzalez
